DETAILED ACTION
Claims 1, 2, 5, 6, 8-13, 16-17, and 21-29 are pending.
Claims 1, 2, 5, 6, 8-13, 16-17, and 21-29 are herein acted on the merits.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiners previous 112 rejection was based on Applicant has no support in the specification for the recitation of combining a first precursor and a second precursor that react with each other "in presence of a therapeutic agent forming a covalently crosslinked hydrogel in situ in an eye.” Applicant does have support for the addition of a visualization agent. For the purpose of compact prosecution, the Examiner will examine the claims to the extent that the therapeutic agent reads on the visualization agent.” This rejection was withdrawn.  
However, upon consideration of the claims and Regarding claim 1, “a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the hydrogel essentially persists at least until the agent has been essentially released” is a function limitation. A claim limitation is functional when it recites a feature by what it does rather than by what it is. While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be 


Claim Rejections - 35 USC § 112
Claims 1, 2, 5, 6, 8-13, 16-17, and 21-29 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are directed to a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the hydrogel essentially persists at least until the agent has been essentially released. However, the specification provides support for specific formulations, and not any first precursor or second precursor, as claimed.

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383,  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying  prima facie case are discussed below.
In the instant case, the claims are drawn to a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the hydrogel essentially persists at least until the agent has been essentially released.
(1) Level of skill and knowledge in the art: 
The level of skill and knowledge in the art is expected to be high, such as that of a person having an advanced degree in synthetic organic or medicinal chemistry. However, as discussed supra a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the hydrogel essentially persists at least until the agent has been essentially released. Even generalizations  have actually been made, it would not have been accurate to assume that a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the hydrogel essentially persists at least until the agent has been essentially released could have been prepared or used in treatment. The Applicants have broadly claimed a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the supporting all therapeutic agents and all first and second precursors would have been actually prepared and exhibit similar utility. 
(2) Partial structure:
The Applicants have provided support for some formulations as shown in the specification. However, the terms a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the hydrogel essentially persists at least until the agent has been essentially released implies a broader treatments . The amount of difference in a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the hydrogel essentially persists at least until the agent has been essentially released comprise such are  extensive.
 (5) Method of making the claimed invention:
The claims are directed to a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the hydrogel essentially persists at least until the agent has been essentially released, but there are only few examples of particular a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the hydrogel essentially persists at least until the agent has been essentially released in the specification that have been prepared. As the Applicants have not provided support for the existence of  all a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the hydrogel 
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1, 2, 5, 6, 8-13, 16-17, and 21-29 are broad and generic, with respect to all possible agents and precursors encompassed by the claims.  The possible structural variations are limitless to any a method of delivering a therapeutic agent to a tissue comprising combining a first precursor and a second precursor that react with each other in presence of a therapeutic agent to form a covalently crosslinked hydrogel in situ in an eye with the therapeutic agent dispersed in the hydrogel, all of the agent being directly disposed in the hydrogel and having a low solubility in water, and with the hydrogel being formed with a spacing between crosslinks that allows diffusion of the agent through the hydrogel, wherein the hydrogel essentially persists at least until the agent has been essentially released.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  While having written description of the formulation, the specification does not provide sufficient descriptive support for the myriad of conditions embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the .
Conclusion
No claims allowed.
The arguments are not persuasive and the rejection is made FINAL.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
Mark Shibuya, can be reached on (571) 272-0629. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LAYLA SOROUSH/             Primary Examiner, Art Unit 1627